Citation Nr: 1225794	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  95-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected muscle hernia of right lateral aspect of the right leg. 

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right knee chondromalacia patella and traumatic arthritis. 

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected left knee chondromalacia patella and traumatic arthritis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970 and from August 1972 to December 1978 with an additional period of unverified service. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1987 rating decision of the RO in Washington DC. The RO in Pittsburgh, Pennsylvania currently has original jurisdiction over the Veteran's claim. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

One issue previously on appeal, entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability, was granted by the RO in a March 2012 rating decision. The Veteran has not disagreed with that decision or the assigned effective date.  See the May 2012 Informal Hearing Presentation (noting that TDIU had been granted and thanking the Board for its time and consideration in securing this benefit); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issues of an increased rating for the service-connected bilateral knee disability are being remanded to the RO via the AMC in Washington, DC.


FINDING OF FACT

The service-connected right thigh injury involving muscle group XIII is shown to be manifested by pain, stiffness, reduced strength and weakness and productive of a disability picture that more nearly approximates that of a severe muscle damage. 


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 40 percent, but no more for the service-connected muscle disability of the right thigh have been met. 38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R.§§ 4.7, 4.56, 4.59, 4.73 including Diagnostic Code 5313 (West 2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  

This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In the present case, VA issued a VCAA notice letter to the Veteran in June 2005.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

A February 2007 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

As the VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In this capacity, the Veteran's claim was remanded by the Board for further development in October 2000, April 2005 and September 2011. 

In the October 2000 remand, the Board requested that the Veteran identify all VA and non-VA treatment for his service-connected disabilities.  The Veteran was also to be scheduled for a VA examination to evaluate the extent of his service-connected disabilities.  

Following the Board's remand, the RO requested the Veteran identify "all sources of VA and non-VA treatment for his service-connected disabilities" in an October 2000 letter.  The Veteran was not, however, afforded an examination to evaluate his service-connected right thigh muscle hernia. 

The Veteran's claim was remanded by the Board in April 2005 in order to fulfill the requirements of VCAA, schedule him for a VA examination, and secure English translations for all foreign language medical evidence of record.  In response, the RO sent the Veteran a corrective VCAA notice letter in June 2005, provided him with a VA examination in December 2005, and obtained translated copies of his treatment records. 

In December 2011, the Veteran's claim was remanded, in pertinent part, to schedule him for an additional VA examination. The record indicates that the Veteran was afforded VA-fee basis examination in February 2012 which evaluated his service-connected right thigh muscle hernia. 

Upon review, the record indicates that the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required.)

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations to evaluate his service-connected right thigh hernia in May 1994 and February 2012.  

The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the May 1994 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  The Board therefore concludes that both examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected right thigh muscle hernia is currently rated as 10 percent disabling under Diagnostic Code 5399-5313.  The RO assigned Diagnostic Code 5399 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and '99'.  See 38 C.F.R. § 4.20 (2011) (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Diagnostic Code 5313 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (Muscle injuries involving muscle group XIII) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran and his representative have not requested that another diagnostic code should be used. Accordingly, the Board will continue to apply Diagnostic Code 5313.

Diagnostic Code 5313 deals with Muscle Group XIII function and provides the following levels of disability: 40% Severe; 30% Moderately Severe; 10% Moderate; 0% Slight. See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2011).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (2011).

A moderate muscle disability is a type of injury from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2). 

The history and complaint of a moderate muscle disability includes service department records or other evidence of in-service treatment for the wound and a record of a consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Id. 

Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.  

A muscle disability is considered to be moderately severe if it results from a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with evidence of debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Id.

Evidence of a moderately severe muscle injury includes service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, consistent complaints of the cardinal signs and symptoms of muscle disability as shown above and, if present, evidence of inability to keep up with work requirements.  Id.

The objective evidence of a moderately severe muscle disability includes entrance and (if present) exit scars that indicate a track of the missile through one or more muscle groups, the loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side, and impairment of strength and endurance in comparison to the sound side.  Id.

A severe muscle disability results from a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  

The evidence of a severe muscle disability includes service department record or other evidence showing hospitalization for a prolonged period for treatment of a wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56, worse than those shown for moderately sever muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Id. 

The objective findings of a severe muscle disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles that swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4) (2011).

38 C.F.R. § 4.56 is essentially a totally-of-circumstances test and no single factor is per se controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. App. 70 (1993).


III.  Analysis 

The Veteran's service treatment records document that he complained of a strained muscle in his right thigh in November 1972.  The record does not demonstrate, nor does the Veteran contend, that he incurred a through and through or deep penetrating wound of short track from a single bullet or a small shell or shrapnel fragment, without the explosive effect of a high velocity missile, with the residuals of debridement or prolonged infection.   

Upon review, the record indicates that the Veteran had consistently complained of one or more of the cardinal signs and symptoms of a muscle disability.  Specifically, the Veteran's VA examinations reveal that he experiences loss of power and weakness.  He has also complained of pain and stiffness in his right thigh.

While the Veteran complained of pain in his legs during an August 1991 VA examination, a review of his musculoskeletal system revealed no evidence of disease or injury.  The Veteran demonstrated "full [range of motion]" and "good motor strength."  

During a May 1994 VA examination, the Veteran complained that his right leg was stiff and that he experienced frequent muscle cramps.  A physical examination revealed a "large, vertical muscle hernia of 6 1/2 x 3 1/2 inches in the middle of the posterior right thigh."  Attempting to bring tension to the affected muscles resulted in pain.  

In an April 1989 statement, the Veteran complained that, even if he could get a job, he would not be able to hold on to it due to a psychiatric disorder.  He did not mention his right thigh hernia.  Similarly, in July 2001, the Veteran indicated that he could not work due to his knee, arm, eyes, spine and blood pressure disabilities; he did not mention his right thigh hernia.  

During a December 2005 VA joints examination, it was revealed that the Veteran's right thigh muscle hernia was stable and that he had not required any additional treatment for this disability.

Upon examination in February 2012, the Veteran demonstrated weakness in the right side biceps femoris muscle.  The examination revealed "a rupture of the tendon in the region." There was diminished muscle strength in the "right side," but no muscle atrophy. 

The evidence of record does not indicate that the Veteran had incurred a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with evidence of debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

However, the recent VA examination noted weakness of the right biceps femoris muscle and reduced strength of 3/5 of the right leg.  The tendon could no longer be felt and the muscle portion dependent on the tendon was constructed and felt like soft tissue nodes.  The Veteran reported that his leg would give way when he stood up.  The examiner assessed that the flexion of the right knee was reduced.  

Based on careful review of the record, the Board finds that, during service, the Veteran sustained an injury to right thigh that was noted to have caused a large muscle hernia that involved semitendinosus and semimembranosus muscles of Muscle Group XIII.  Most recently, the service-connected muscle defect was noted to involve a rupture of the insertion tendon of the right biceps femoris of Muscle Group XIII and the muscle was noted to be contracted and to lack normal muscle substance.  The evidence suggests to the Board that the right thigh muscle disruption would result in an inability to keep up with work requirements.   

According, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the service-connected disability picture more nearly resembles that of severe damage to Muscle Group XIII.  

In summary, on this record, an increased rating of 40 percent for the service-connected right thigh muscle defect is warranted.


IV. Extraschedular considerations

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993). Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right thigh hernia. 

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased evaluation of 40 percent, but no more for the service-connected muscle disability of the right thigh is granted, subject to the regulations controlling disbursement of VA monetary benefits. 


REMAND

In September 2011, the Board remanded the Veteran's claim in order to schedule him for a VA examination to determine the current severity of his service-connected bilateral knee disability.  

In particular, the Board requested that an examiner indicate that in the event there was objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's knees, the examiner was also asked to indicate the point (in degrees) at which pain begins.  

The record reflects that the Veteran was afforded a VA fee-basis examination in December 2011.  After conducting the examination, the VA examiner reported that the Veteran's "extension/flexion" as "0-20-110."  It was noted that after three repetitions there was an increase in pain, premature fatigue and functional defects; however, the examiner did not indicate the point at which the Veteran began to experience these functional limitations. 

For VA purposes, normal range of motion for the knee is defined as flexion, 0 [zero] degrees to 140 degrees; and extension, 140 degrees to 0 degrees. 38 C.F.R. § 4.71, Plate II (2011).  

In addition to the December 2011 VA examination, the record includes multiple range of motion findings for the Veteran's knees that include a third measurement.  Without additional explanation, it is unclear as to whether these range of motion findings contemplate hyperextension, or the anatomical neutral position for the Veteran's knee.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Accordingly, for these reasons, the issue of an increased rating for bilateral knee disability contains medical questions which cannot be answered by the Board.  See Colvin, supra.  These questions concern the extent of the Veteran's limitation of motion and the functional impairment caused by his disabilities.  

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the remaining issues are remanded to the RO for the following action:

1.  The RO should undertake to have the Veteran scheduled for a VA examination to determine the current nature and severity of the service-connected bilateral knee disability.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  

All pertinent pathology should be annotated in the examination report.  In particular, the examiner should identify any limitation of motion and any instability imposed by the Veteran's service-connected bilateral knee disabilities with a full description of the effect of these disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  

The examiner should also comment on whether the range of motion findings that were reported during a May 1994, May 2007, and December 2011 VA examination were out of a possible 140 degrees of motion where 0 degrees represented full extension and 140 degrees represents full extension.  In this capacity, the examiner should indicate whether the three measurements recorded during these examinations reflect hyperextension, extension and flexion or whether they contemplate an anatomically neutral position of the knee. 

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


